Title: To Thomas Jefferson from George Maxwell, 11 November 1803
From: Maxwell, George
To: Jefferson, Thomas


          
            Sir,
            Flemington, 11 November 1803.
          
          Having had the honor to receive the enclosed Commission appointing me District Attorney of the United States for the District of New-Jersey, I have endeavoured as far as was in my power to merit the Confidence thus reposed in me. And I assure you Sir, that from the high opinion I entertain of the present Administration I would chearfully retain the Commission, was it not that my private affairs are such that I must attend to them, and that by being absent for some time from this State. Having considerable concerns in the western Country I must go there and attend to them or else lose very considerably. You will therefore please to accept my resignation of the appointment, and will I hope be of opinion that I would not resign it, could I attend to the Duties thereof.
          I am informed and I beleive that the Republican Interest in this State will be promoted by the appointment of William S. Pennington to the office. I am of Opinion that he is fully capable of fulfilling the Duties of the Office, and I know that he is firmly attached to the present Administration. 
          I remain with Sentiments of the highest esteem and respect for you, Sir, Your obedient Servant,
          
            George C. Maxwell
            
          
        